DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on January 7, 2022. Replacement drawings filed on January 7, 2022 have been accepted and entered. The objections to the drawings are withdrawn in view of the replacement drawings. Amendments to claims 1 and 17 have been entered. Claims 1-20 are pending and have been examined. The reasons for the indication of allowable subject matter over prior art were already discussed in the Office action mailed on October 7, 2021 and hence not repeated here. The rejections and response to arguments are stated below. The Examiner would like to note that there are no attorneys of record on file. Applicants are respectfully requested file the Power of Attorney documents before filing a response to this Office action. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for responsive stress testing, which is considered a judicial exception because it falls under the categories of Mathematical relationships and Certain of methods of organizing human activity such as a fundamental economic practice as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Analysis
Step 1: In the instant case, claim 17 is directed to a process. 
	Step 2A – Prong One: The limitations of “storing a plurality of back-end machine learning models at a memory; generating enterprise market risk metrics using a processor that accesses models of the back-end machine learning models stored in memory and extracts features from data defining risk factors and market shocks using a feature engineering process; providing for display a front-end interface including graphical elements to visually interact with the machine learning models; receiving model input data from a front-end interface; - 27 - updating the front-end interface with graphical elements using the model input data; generating model performance visualizations to visually compare the models with the adjusted values for the risk factors and market shocks over a period of time, wherein the processor generates the model performance data by receiving the adjusted values for the risk factors and market shocks, the models and the adjusted scenario data from the interface over time periods, wherein the model performance data defines how the risk factors and market shocks impact portfolio objects and PnL values for the portfolio objects; and updating the front-end interface using the processor to display model performance data to visually indicate how the risk factors and market shocks impact portfolio objects and PnL values for the portfolio objects” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers Mathematical relationships and also methods of organizing human activity such as fundamental economic practice. Generating enterprise market risk metrics, and generating the model performance data including PnL values for the portfolio objects involve mathematical relationships and computations. Indicating how the risk factors and market shocks impact portfolio objects and PnL values for the portfolio objects involves 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the italicized additional elements (in the claim) to perform all the underlying steps. A plain reading of Figure 3 and associated descriptions in paragraphs [00147] – [00151] reveals that the processor is a general purpose processor suitably programmed to perform the claimed steps. The machine learning models and the interfaces (along with their graphical elements) are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 17 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps of amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 17 is not patent eligible. Independent claim 1 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-16 and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2-16 and 18-20 the claimed steps, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The interfaces (along with their graphical elements) recited in some of the dependent claims are broadly interpreted to correspond to generic interfaces suitably programmed to perform the claimed functions. The production risk engines are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
4.	In response to Applicants arguments on page 7 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The claims recite a process for responsive stress testing, which is considered a judicial exception because it falls under the categories of Mathematical relationships and also certain of methods of organizing human activity such as a fundamental economic practice as discussed in the rejection. Generating enterprise market risk metrics, and generating the model performance data including PnL values for the portfolio objects involve mathematical relationships and computations. Indicating how the risk factors and market shocks impact portfolio objects and PnL values for the portfolio objects involves estimating and mitigating risk, which is a fundamental economic practice. The steps of the claims, when considered collectively as an ordered combination without the italicized portions, recite the overall abstract idea of a process for responsive stress testing. Hence, the claims recite an abstract idea. 
The additional elements in the claims such as a general purpose processor, the machine learning models and the interactive interfaces (along with their graphical elements) are all generic computer components suitably programmed to perform the claimed steps. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The Applicants did not invent the feature of interactive interfaces for interactive visualizations of models, model performance, and data. These features are generic features in an interactive graphical user interface (GUI) display. The Applicants are merely using these generic features, on a computer server, to execute an abstract concept. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. Also, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.
The Examiner does not see the parallel between the claims of the instant case and claims 1 and 2 of Example 37. In these claims of Example 37, the specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Hence, these claims of Example 37 are patent eligible. Instead, Applicants’ claims are similar to Claim 3 of Example 37 drawn to a method of ranking icons of a computer system. Claim 3 of Example 37 was found to be ineligible. 
The Examiner does not see the parallel between the claims of the instant case and claim of Example 39. The claim of Example 39 recites a computer-implemented method of training a neural network for facial detection comprising: collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set. This claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For these reasons, the claim of Example 39 is patent-eligible. 
On the other hand, the Applicants’ claims recite a process for responsive stress testing, which is considered a judicial exception because it falls under the categories of Mathematical relationships and Certain of methods of organizing human activity such as a fundamental economic practice as discussed in the rejection. Also as discussed in the rejection, the additional elements in the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. Also, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims as a whole, do not amount to significantly more than the abstract idea itself.
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor or the machine learning models or the interactive interfaces (along with their graphical elements)” of the system are somehow made more efficient or that the manner in which the processor and/or the other additional elements carry out their basic functions is otherwise improved in any way. The interactive Graphical User interface (GUI) of the system displays information about the models, model performance, data and the results. The GUI displays relate to what information is displayed and how it is displayed. It does not concern how the display is improved in order to create better display capabilities. Hence, these features relate to purported improvement to the abstract idea itself. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). The computer system is merely a platform on which the abstract idea is implemented. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Erdman et al. (US Pub. 2011/0264602 A1) discloses systems and methods for simulating a portfolio risk of a portfolio managed according to one or more portfolio management rules. An initial holding amount of an investment instrument is received, and a portfolio management rule is received. One or more risk factors are simulated a first time period into the future. An adjustment amount is determined based on the portfolio management rule and the one or more risk factors simulated a first time period into the future and the holding amount of the investment instrument is adjusted based on adjustment amount. The one or more risk factors are simulated a second time period into the future, and a portfolio risk value is calculated based on the adjusted holding amount and the one or more risk factors simulated a second time period into the future. 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

January 10, 2022